Title: To Thomas Jefferson from Gilbert Blane, 2 October 1807
From: Blane, Gilbert
To: Jefferson, Thomas


                        
                            Sir
                            
                            London 2d. Octr. 1807
                     
                        
                        Having formerly had the Honor of being in correspondence with the Government of the American States
                            respecting the Nature and Prevention of the Yellow Fever, and observing that in my humble opinion some errers still
                            prevail on that subject so interesting to the United States, I take the liberty of enclosing a copy of a small Tract in
                            form of a letter to a foreign Minister submitting to your better judgement how far it may be useful to the Government over
                            which you preside. 
                  I have the Honor to be with High Respect Sir Your most Obedient & very Humbl Servant
                        
                            Gil: Blane
                            
                        
                    